Citation Nr: 0631695	
Decision Date: 10/12/06    Archive Date: 10/16/06

DOCKET NO.  04-07 216A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for degenerative disc 
disease, status post compression fracture at L3-4-5, 
currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.T. Sprague, Law Clerk


INTRODUCTION

The veteran is a retired Chief Warrant Officer (W-3) of the 
United States Army, with active service from March 1968 to 
March 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Petersburg, Florida.


FINDING OF FACT

The veteran experiences non-incapacitating pain on motion 
due to degenerative disc disease in the low back, with no 
limitation to his range of motion.


CONCLUSION OF LAW

The criteria for an increased rating for degenerative disc 
disease, status post compression fracture at L3-4-5, 
currently rated as 10 percent disabling, have not been bet.  
38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. § 4.71a, Diagnostic Codes 5285, 5293 
(2003); 38 C.F.R. § 4.71a, Diagnostic Codes 5235, 5243 
(2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA 

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the veteran under the Veterans 
Claims Assistance Act of 2000 (VCAA).  A VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) must: (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  This "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  Pelegrini v. Principi (Pelegrini II), 18 Vet. 
App. 112 (2004).

VA has made all reasonable efforts to assist the veteran in 
the development of his claim, has notified him of the 
information and evidence necessary to substantiate the 
claim, and has fully disclosed the government's duties to 
assist him.  In a May 2003 letter, the veteran was notified 
of the information and evidence needed to substantiate and 
complete his claim.  The veteran was specifically informed 
as to what evidence he was to provide and to what evidence 
VA would attempt to obtain on his behalf.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).

In Pelegrini, the Court held, in part, that a VCAA notice, 
as required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
That was done in this case.  Significantly, the evidence 
does not show, nor does the appellant contend, that any 
notification deficiencies, either with respect to timing or 
content, have resulted in prejudice.  That is, there has 
been no plausible showing of how the essential fairness of 
the adjudication was affected.  See Mayfield v. Nicholson, 
19 Vet. App. 103, 128, 129 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006) (due process concerns with 
respect to VCAA notice must be pled with specificity).  

The Board is aware of the recent decision in Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006), regarding notice 
requirements.  Based on a review of this decision, the Board 
finds no basis to remand this issue to the RO for additional 
development.  A further amended notice to the veteran would 
not provide a basis to grant an evaluation in excess of 10 
percent for degenerative disc disease, status post 
compression fracture of L3-4-5.  A remand on this issue 
would only result in an unnecessary delay with no benefit to 
the veteran.

In this case, the Board finds that the veteran was fully 
notified of the need to give VA any evidence pertaining to 
his claim.  The VA letter advised the veteran to let VA know 
of any information or evidence in his possession which would 
aid in the substantiation of his claim.  

VCAA notice was provided by the RO prior to the transfer and 
certification of the veteran's case to the Board, and the 
content of the notice fully complied with the requirements 
of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  The 
veteran has been provided with every opportunity to submit 
evidence and argument in support of his claim and to respond 
to VA notices. 

The VCAA places an enhanced duty on VA to assist claimants 
in obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this case, the 
RO has obtained all existing medical records identified by 
the veteran.  A comprehensive examination to evaluate the 
disability at issue was conducted.  38 U.S.C.A. § 5103A(c); 
38 C.F.R. § 3.159(c)(2), (3).

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this 
time is not prejudicial to the veteran.  38 U.S.C.A. § 
5103A(d); 38 C.F.R. § 3.159(c)(4).

Legal Criteria

Disability ratings are determined by applying criteria set 
forth in VA's Schedule for Rating Disabilities.  Ratings are 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In determining the disability evaluation, VA has a duty to 
consider all possible regulations which may be potentially 
applicable based upon the assertions and issues raised in 
the record.  After such a consideration, VA must explain to 
the veteran the reasons and bases utilized in the 
government's decision.  See Schafrath v. Derwinski, 1 Vet. 
App. 589, 595 (1991).

Where service connection already has been established and an 
increase in the disability rating is at issue, the present 
level of disability is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

The Board observes that the criteria relating to spine 
disorders were amended effective September 23, 2002, and 
September 26, 2003, and the veteran is entitled to 
evaluation under both amended versions, with entitlement 
based on whichever of the regulatory schemes provides him 
the highest rating.  See 67 Fed. Reg. 54,345-49 (August 22, 
2002); 68 Fed. Reg. 54,454-58 (August 27, 2003); 69 Fed. 
Reg. 32,449 (June 10, 2004) (codified at 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235-5243 (2006)).

As the veteran was initially service-connected for a 
vertebral fracture, the Board will consider a rating under 
these provisions in assessing the veteran's condition.  With 
reference to the old rating criteria, Diagnostic Code 5285 
pertains to residuals of vertebral fractures.  Under this 
Code, residuals of fractured vertebra warrant a 60 percent 
rating if there is no spinal cord involvement but there is 
abnormal mobility requiring a neck brace (jury mast).  38 
C.F.R. § 4.71a, Diagnostic Code 5285 (2003).  In other cases 
of vertebral fracture without spinal cord involvement, 
residuals of vertebral fracture are to be rated in 
accordance with definite limited motion or muscle spasm, 
adding 10 percent for demonstrable deformity of vertebral 
body.  Id. 

As noted above, effective September 26, 2003, VA again 
revised the criteria for rating spine disorders. These 
revisions consist of a new rating formula termed General 
Rating Formula for Diseases and Injuries of the Spine 
(General Rating Formula) and encompass such disabling 
symptoms as pain, ankylosis, limitation of motion, muscle 
spasm, and tenderness.  Under this revision, vertebral 
fracture or dislocation is rated under Diagnostic Code 5235, 
and is applied by utilizing the provisions of the General 
Rating Formula.

For purposes of this case, the Board notes that under the 
General Rating Formula for diseases and injuries of the 
thoracolumbar spine, ratings are assigned as follows.  A 10 
percent rating is warranted when forward flexion of the 
thoracolumbar spine is greater than 60 degrees but not 
greater than 85 degrees; or, combined range of motion of the 
thoracolumbar spine is greater than 120 degrees but not 
greater than 235 degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or, vertebral body fracture with 
loss of 50 percent or more of the height.  A 20 percent 
evaluation is warranted when forward flexion of the 
thoracolumbar spine is greater than 30 degrees but not 
greater than 60 degrees; or, the combined range of motion of 
the thoracolumbar spine is not greater than 120 degrees; or, 
muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  A 40 percent 
evaluation is entitled when there is a limitation on forward 
flexion of the thoracolumbar spine to 30 degrees or less; 
or, favorable ankylosis of the entire thoracolumbar spine.  
A 50 percent evaluation is warranted when there is 
unfavorable ankylosis of the entire thoracolumbar spine.  
Finally, a 100 percent rating is warranted when there is 
unfavorable ankylosis of the entire spine (not just the 
thoracolumbar portion).  38 C.F.R. § 4.71a, Diagnostic Codes 
5235-5243.

It is noted, that under this rating criteria there are 
numerous considerations.  Namely, any associated objective 
neurologic abnormalities, including, but not limited to, 
bowel or bladder impairment, should be separately evaluated 
under an appropriate diagnostic code.  In addition, for VA 
compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  The combined range of motion refers to the sum of 
the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  The normal 
combined range of motion of the thoracolumbar spine is 240 
degrees.  The normal ranges of motion for each component of 
spinal motion provided in this note are the maximum that can 
be used for calculation of the combined range of motion.  38 
C.F.R. § 4.71a, Diagnostic Codes 5235-5243, Notes (1)(2).

In addition to the rating criteria for vertebral fracture, 
the veteran is entitled to evaluation under the regulatory 
provisions covering intervertebral disc syndrome, based on 
his diagnosis of degenerative disc disease.  Under old 
Diagnostic Code 5293, as amended in September 2002, 
intervertebral disc syndrome (preoperatively or 
postoperatively) is rated either on the total duration of 
incapacitating episodes over the past twelve months, or by 
combining under 38 C.F.R. § 4.25 separate ratings of its 
chronic orthopedic and neurologic manifestations along with 
evaluation of all other disabilities, whichever method 
results in the higher evaluation.  The revised criteria 
provide that a 20 percent rating is warranted for 
incapacitating episodes having a total duration of at least 
two weeks but less than four weeks per year.  A 40 percent 
rating requires that the disability be productive of 
incapacitating episodes having a total duration of at least 
four but less than six weeks per year.  Finally, a maximum 
60 percent rating is available when the condition is 
manifested by incapacitating episodes having a total 
duration of at least six weeks but less than twelve weeks 
per year.  38 C.F.R. § 4.71a, Diagnostic Code 5293 
(effective September 23, 2002).

For purposes of evaluations under revised Diagnostic Code 
5293, an incapacitating episode is a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that 
are present constantly or nearly so.  See 67 Fed. Reg. 
54,345, 54,349 and Note (1) (codified at 38 C.F.R. § 4.71a, 
Diagnostic Code 5243 and Note (1) (2003)).

Effective September 26, 2003, the diagnostic code number for 
intervertebral disc syndrome is Diagnostic Code 5243, and it 
is to be rated either under the General Rating Formula or 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever method results 
in the higher evaluation when all disabilities are combined 
under 38 C.F.R. § 4.25.  The Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes effective September 26, 2003, is the same as the 
criteria for incapacitating episodes under the prior 
Diagnostic Code 5293 in effect as of September 23, 2002.  38 
C.F.R. § 4.71a, Diagnostic Codes 5235-5243, Note (6).

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. §  4.7.

When after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability such doubt will be resolved in favor of 
the claimant.  38 C.F.R. § 4.3.

Factual Background & Analysis

The veteran was initially granted service connection for a 
spine fracture at L3-S1 in a July 1992 rating decision, 
where a noncompensable disability evaluation was 
established.  In May 2003, the veteran put forth his current 
claim, contending that his symptoms have grown enough in 
severity to warrant a compensable evaluation.  The RO, after 
scheduling the veteran for a comprehensive VA examination in 
August 2003, rated the veteran's condition as 10 percent 
disabling, assessing the veteran's condition as degenerative 
disc disease, status post compression fracture at L3-4-5.  
The veteran contends that he is entitled to a higher 
evaluation.

On the August 2003 VA examination report, the examiner noted 
that the veteran's gait and posture were within normal 
limits and that there were no paravertebral muscle spasms.  
Range of motion was expressly found to be "within normal 
limits" with forward flexion to 90 degrees, extension to 30 
degrees, lateral rotation to 30 degrees for the left and 
right, and lateral flexion to 30 degrees for the left and 
right.  Based on an objective assessment and a review of 
radiographic reports, the examiner opined that the veteran's 
condition amounted to moderate multilevel spondylosis and 
degenerative disc disease with probable disc herniation at 
L3-4.  The examiner went on to note the DeLuca criteria 
specifically, stating that it is "certainly likely that this 
veteran would experience an increase in his pain, 
incoordination, weakness, and fatigability with repetitive 
use during flare-ups."  See DeLuca v. Brown, 8 Vet. App. 
202, 206 - 207 (1995).  

In an attempt to provide additional support for his claim, 
the veteran submitted reports of physical therapy covering 
the period of June to July 1998.  These reports indicate 
that the veteran experienced pain in his low back, but that 
it was reduced to a "1" on a scale of "10" due to physical 
therapy.  Furthermore, physical therapy was able to help the 
veteran get into an independent home exercise program where 
he could display stable or decreased low back symptomatology 
at increased activity levels.  Indeed, the physical 
therapist noted that the veteran had made "excellent 
progress in his physical therapy sessions in achieving a 
pain free status."  

Based on the findings of the August 2003 VA examination, the 
veteran has not been shown to have any objective limitation 
on range of motion outside of normal limits.  Furthermore, 
at no time has the veteran been shown to exhibit constant or 
nearly constant neurological manifestations or orthopedic 
problems in his low back.  The veteran does not have muscle 
spasms, abnormal gait, or any associated demonstrable spine 
deformity or loss of height due to his degenerative disc 
disease.  In addition, the veteran has not experienced 
incapacitating episodes of intervertebral disc syndrome, 
requiring prescribed bed rest and physician care for at 
least two weeks, at any time during the last 12 month 
period.  As such, the veteran has not been able to show any 
of the required regulatory conditions which would entitle 
him to a higher evaluation under applicable old and new 
rating criteria.

The Board recognizes its duty to determine whether there is 
evidence of weakened movement, excess fatigability, 
incoordination, or functional loss due to pain on use or 
flare-ups when the joint in question is used repeatedly over 
a period of time.  See DeLuca v. Brown, 8 Vet. App. 202, 206 
- 207 (1995).  In this case, the veteran's pain and 
fatigability were specifically considered in the August 2003 
VA examination.  Indeed, as the veteran does not meet any of 
the specific guidelines for a compensable evaluation without 
applying the DeLuca criteria, the RO's decision to award a 
10 percent rating clearly contemplates the veteran's pain 
and increased severity of symptoms during flare-ups.  In 
light of this, a disability evaluation in excess of 10 
percent is not warranted.  

The only evidence suggesting that the veteran's low back 
condition is of such a severity to warrant a greater 
disability evaluation comes from his own lay statements. The 
veteran, while indeed qualified to report on his painful 
symptoms, has not been shown to possess the requisite 
medical training or credentials needed to render a competent 
opinion as to medical diagnosis.  Accordingly, this lay 
evidence does not constitute medical evidence and lacks 
probative value.  See Routen v. Brown, 10 Vet. App. 183, 186 
(1997), aff'd, 142 F.3d 1434 (Fed. Cir. 1988); YT v. Brown, 
9 Vet. App. 195, 201 (1996); Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  

The preponderance of the evidence is against the veteran's 
claim for an increase in disability rating above 10 percent 
for degenerative disc disease, status post compression 
fracture at L3-4-5.  In reaching this determination, the 
Board acknowledges that VA is statutorily required to 
resolve the benefit of the doubt in favor of the veteran 
when there is an approximate balance of positive and 
negative evidence regarding the merits of an outstanding 
issue.  That doctrine, however, is not applicable in this 
case because the preponderance of the evidence is against 
the veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.




ORDER

Entitlement to an increased rating for degenerative disc 
disease, status post compression fracture at L3-4-5, 
currently rated as 10 percent disabling, is denied.



____________________________________________
C. CRAWFORD
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


